 

EXHIBIT 10.13

Power of Attorney







Power of Attorney




I, Yong Xu, a citizen of the People’s Republic of China (the “PRC”), with
Chinese Identification Card No.:110221196803042219, and a holder of 73% of the
shares of Qianxian Media Advertising (Beijing) Co., Ltd.("My Shareholding"),
hereby irrevocably authorizeHuashangWujie (Beijing) Internet Technology Co.,
Ltd.("WFOE")to exercise the following rights relating to My Shareholding during
the term of this Power of Attorney:

WFOEis hereby authorized to act on behalf of myself as my exclusive agent and
attorney with respect to all matters concerning My Shareholding, including
without limitation to: 1) attend the shareholders’ meetings of Beijing Qianxian
Media Advertising (Beijing) Co., Ltd. and/or sign the relevant resolution(s);2)
exercise all the shareholder's rights and shareholder's voting rights I am
entitled to under the laws of the PRC and the Articles of Association of Beijing
Qianxian Media Advertising (Beijing) Co., Ltd., including but not limited to the
sale or transfer or pledge or disposition of My Shareholding in part or in
whole; and 3) designate and appoint on behalf of myself the legal
representative, Chairman of the board of directors ) and/or director,
supervisor, the chief executive officer, financial officer and other senior
management members of Beijing Qianxian Media Advertising (Beijing) Co., Ltd.

Without limiting the generality of the powers granted hereunder, WFOEshall have
the power and authority under this Power of Attorney to execute the relevant
share and/or assets agreements stipulated in the Exclusive Purchase Option
Agreement, to which I am required to be a party, on behalf of myself, and to
effect the terms of the Share Pledge Agreement and Exclusive Purchase Option
Agreement, both dated the date hereof, to which I am a party.

Except as otherwise provided hereunder, WFOE is entitled to perform, at its
discretion, all the necessary rights incurred from My Shareholding without my
oral or written instructions.

Except as otherwise provided hereunder, WFOE is entitled to transfer, allocate
or utilize in some other ways the dividends-in-cash and other non-cash income
arising from My Shareholding in accordance with my oral or written instructions.




Page1 / 2







--------------------------------------------------------------------------------

Power of Attorney







All the actions related to My Shareholding conducted by WFOEshall be deemed as
my own actions, and all the documents related to My Shareholding executed
byWFOEshall be deemed to be executed by me. I hereby acknowledge and ratify
those actions and/or documents by the WFOE.  

WFOE is entitled to re-authorize or assign its rights related to the aforesaid
matters to any other person or entity at its own discretion and without giving
prior notice to me or obtaining my consent. However, WFOE shall immediately
informme of such reauthorization or assignation and such reauthorization or
assignation shall not impair my benefits.

This Power of Attorneyshall be irrevocable and continuously valid from the date
of execution of this Power of Attorney, so long as I am a shareholder of Beijing
Qianxian Media Advertising (Beijing) Co., Ltd.

During the term of this Power of Attorney, I hereby waive all the rights related
to My Shareholding, which have been authorized to WFOEthrough this Power of
Attorney, and shall not exercise such rights by myself.

This Power of Attorney is written both in Chinese and English; in case there is
any conflict between the Chinese version and the English version, the Chinese
version shall prevail.




By: ______________

Yong Xu

February 5, 2015







Page2 / 2




--------------------------------------------------------------------------------

 

Power of Attorney







Power of Attorney




I, Yahong Zhao, a citizen of the People’s Republic of China (the “PRC”), with
Chinese Identification Card No.:130404196503310021, and a holder of 20% of the
shares of Qianxian Media Advertising (Beijing) Co., Ltd.("My Shareholding"),
hereby irrevocably authorizeHuashangWujie (Beijing) Internet Technology Co.,
Ltd.("WFOE")to exercise the following rights relating to My Shareholding during
the term of this Power of Attorney:

WFOEis hereby authorized to act on behalf of myself as my exclusive agent and
attorney with respect to all matters concerning My Shareholding, including
without limitation to: 1) attend the shareholders’ meetings of Qianxian Media
Advertising (Beijing) Co., Ltd. and/or sign the relevant resolution(s);2)
exercise all the shareholder's rights and shareholder's voting rights I am
entitled to under the laws of the PRC and the Articles of Association of
Qianxian Media Advertising (Beijing) Co., Ltd., including but not limited to the
sale or transfer or pledge or disposition of My Shareholding in part or in
whole; and 3) designate and appoint on behalf of myself the legal
representative, Chairman of the board of directors ) and/or director,
supervisor, the chief executive officer, financial officer and other senior
management members of Qianxian Media Advertising (Beijing) Co., Ltd.

Without limiting the generality of the powers granted hereunder, WFOEshall have
the power and authority under this Power of Attorney to execute the relevant
share and/or assets agreements stipulated in the Exclusive Purchase Option
Agreement, to which I am required to be a party, on behalf of myself, and to
effect the terms of the Share Pledge Agreement and Exclusive Purchase Option
Agreement, both dated the date hereof, to which I am a party.

Except as otherwise provided hereunder, WFOE is entitled to perform, at its
discretion, all the necessary rights incurred from My Shareholding without my
oral or written instructions.

Except as otherwise provided hereunder, WFOE is entitled to transfer, allocate
or utilize in some other ways the dividends-in-cash and other non-cash income
arising from My Shareholding in accordance with my oral or written instructions.




Page1 / 2







--------------------------------------------------------------------------------

Power of Attorney







All the actions related to My Shareholding conducted by WFOEshall be deemed as
my own actions, and all the documents related to My Shareholding executed
byWFOEshall be deemed to be executed by me. I hereby acknowledge and ratify
those actions and/or documents by the WFOE.  

WFOE is entitled to re-authorize or assign its rights related to the aforesaid
matters to any other person or entity at its own discretion and without giving
prior notice to me or obtaining my consent. However, WFOE shall immediately
informme of such reauthorization or assignation and such reauthorization or
assignation shall not impair my benefits.

This Power of Attorneyshall be irrevocable and continuously valid from the date
of execution of this Power of Attorney, so long as I am a shareholder of
Qianxian Media Advertising (Beijing) Co., Ltd.

During the term of this Power of Attorney, I hereby waive all the rights related
to My Shareholding, which have been authorized to WFOEthrough this Power of
Attorney, and shall not exercise such rights by myself.

This Power of Attorney is written both in Chinese and English; in case there is
any conflict between the Chinese version and the English version, the Chinese
version shall prevail.




By: ______________

Yahong Zhao

February 5, 2015







Page2 / 2




--------------------------------------------------------------------------------

Power of Attorney







Power of Attorney




I, Yinghua Zhang, a citizen of the People’s Republic of China (the “PRC”), with
Chinese Identification Card No.:131082197509220775, and a holder of 7% of the
shares of Beijing Qianxian Media Advertising (Beijing) Co., Ltd.("My
Shareholding"), hereby irrevocably authorizeHuashangWujie (Beijing) Internet
Technology Co., Ltd.("WFOE")to exercise the following rights relating to My
Shareholding during the term of this Power of Attorney:

WFOEis hereby authorized to act on behalf of myself as my exclusive agent and
attorney with respect to all matters concerning My Shareholding, including
without limitation to: 1) attend the shareholders’ meetings of Beijing Qianxian
Media Advertising (Beijing) Co., Ltd. and/or sign the relevant resolution(s);2)
exercise all the shareholder's rights and shareholder's voting rights I am
entitled to under the laws of the PRC and the Articles of Association of Beijing
Qianxian Media Advertising (Beijing) Co., Ltd., including but not limited to the
sale or transfer or pledge or disposition of My Shareholding in part or in
whole; and 3) designate and appoint on behalf of myself the legal
representative, Chairman of the board of directors ) and/or director,
supervisor, the chief executive officer, financial officer and other senior
management members of Beijing Qianxian Media Advertising (Beijing) Co., Ltd.

Without limiting the generality of the powers granted hereunder, WFOEshall have
the power and authority under this Power of Attorney to execute the relevant
share and/or assets agreements stipulated in the Exclusive Purchase Option
Agreement, to which I am required to be a party, on behalf of myself, and to
effect the terms of the Share Pledge Agreement and Exclusive Purchase Option
Agreement, both dated the date hereof, to which I am a party.

Except as otherwise provided hereunder, WFOE is entitled to perform, at its
discretion, all the necessary rights incurred from My Shareholding without my
oral or written instructions.

Except as otherwise provided hereunder, WFOE is entitled to transfer, allocate
or utilize in some other ways the dividends-in-cash and other non-cash income
arising from My Shareholding in accordance with my oral or written instructions.




Page1 / 2







--------------------------------------------------------------------------------

Power of Attorney







All the actions related to My Shareholding conducted by WFOEshall be deemed as
my own actions, and all the documents related to My Shareholding executed
byWFOEshall be deemed to be executed by me. I hereby acknowledge and ratify
those actions and/or documents by the WFOE.  

WFOE is entitled to re-authorize or assign its rights related to the aforesaid
matters to any other person or entity at its own discretion and without giving
prior notice to me or obtaining my consent. However, WFOE shall immediately
informme of such reauthorization or assignation and such reauthorization or
assignation shall not impair my benefits.

This Power of Attorneyshall be irrevocable and continuously valid from the date
of execution of this Power of Attorney, so long as I am a shareholder of Beijing
Qianxian Media Advertising (Beijing) Co., Ltd.

During the term of this Power of Attorney, I hereby waive all the rights related
to My Shareholding, which have been authorized to WFOEthrough this Power of
Attorney, and shall not exercise such rights by myself.

This Power of Attorney is written both in Chinese and English; in case there is
any conflict between the Chinese version and the English version, the Chinese
version shall prevail.




By: ______________

Yinghua Zhang

February 5, 2015







Page2 / 2







 



 